The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN BUDGET UPDATE 13-14 BALANCED GROWTH 3RD QUARTER FINANCIAL REPORT 3rd Quarter Financial Report Government of Saskatchewan February 14, 2014 2013-14 3rd Quarter Financial Report General Revenue Fund Update INTRODUCTION 2013 was another strong year for the province in terms of both population and employment growth. Many other economic indicators were similarly strong.Thus far, Saskatchewan has posted: ● The fastest growth among provinces in wholesale trade, ● The second-fastest growth in average weekly earnings and manufacturing sales, and ● The third-fastest growth in retail sales, value of building permits and investment in new housing construction. The outlook for the global economy in 2014 and beyond is generally positive, which bodes well for Canada and Saskatchewan. An improving U.S. economy suggests a continued strengthening of the U.S. dollar, with a corresponding weakening in the Canadian dollar. ● The private sector now sees an exchange rate below 92 US cents for 2014. The lower U.S. / Canadian dollar exchange rate is generally positive for the Saskatchewan economy, as the products produced here are less expensive to our foreign purchasers. SASKATCHEWAN ECONOMIC INDICATORS Change from Population at July 1 (000s) 2013 January Per Cent Change Unless Noted Otherwise 2007-12 Rank Rank (year-to-date) Rank through Employment Growth (000s) 2* 2* 1* Dec. Unemployment Rate (%) lowest 2nd lowest lowest Dec. Consumer Price Index 7th lowest 3rd lowest 6th lowest Dec. Average Employment Weekly Earnings 3 2 2 Nov. Retail Sales 1 7 3 Nov. Wholesale Trade 1 2 1 Nov. New Motor Vehicles Sales 2 2 6 Nov. Manufacturing Sales 2 2 2 Nov. International Exports 1 2 6 Dec. Value of Building Permits 1 2 3 Dec. Housing Starts 1 1 -16.8 6 Dec. Investment in New Housing Construction 1 1 3 Nov. Investment in Non-residential Building Construction 2 1 -5.8 7 Dec. Source: Statistics Canada * These rankings are based on annual growth rates. 2013-14 3rd Quarter Financial Report| GRF Update 1 While the resource sector is performing better in 2013 than in 2012, it is not as strong as expected at mid-year. ● Oil production is higher than previously expected, but lower prices and a wider differential mean 2013-14 oil revenue is now forecast to be $73.7 million below the mid-year projection. ● Potash revenue is also expected to be down $71.9 million from the mid-year projection, reflecting both lower prices and lower sales volumes. ● The Resource Surcharge is expected to be down $25.0 million from mid-year as a result of the reduced oil and potash forecasts. When combined with a very strong February Crown land sale result, non-renewable resource revenue is now expected to be down $121.5 million from mid-year – down $118.7 million from budget. As a result, total provincial revenue is now forecast to be down $110.3 million from mid-year – down $144.2 million from budget. Expense continues to be managed effectively.Since mid-year, expense has increased $40.3 million – an increase of $48.4 million from budget. Expense increases from budget have been limited to funding increases for provincial disaster assistance, funding for disability initiatives, the Emergency Flood Damage Reduction Program, highways winter maintenance and the Research and Development Tax Credit. Sixteen ministries and agencies are expected to spend less than budget. Nonetheless, the significant reduction in non-renewable resource revenue without a corresponding increase in other revenue, results in a $127.8 million pre-transfer deficit. A transfer of $135.0 million from the Growth and Financial Security Fund will leave a balance of $531.3 million in the fund at year end. A $467.0 million summary financial surplus was projected at mid-year, and a summary financial surplus continues to be forecast for 2013-14. Government general public debt will remain at the March 31, 2013 level of $3.8 billion. SURVEY OF CANADIAN DOLLAR FORECASTS Release (US cents) Date IHS Global Insight Jan-14 Conference Board of Canada Dec-13 The Centre for Spatial Economics Feb-14 TD Bank Jan-14 RBC Jan-14 BMO Jan-14 CIBC Jan-14 Laurentian Bank Jan-14 Scotiabank Jan-14 Private Sector Average 2013-14 Budget 2013-14 Mid-Year Report 22013-14 3rd Quarter Financial Report| GRF Update FINANCIAL OVERVIEW The 2013-14 third quarter report shows: ● revenue is forecast to be down $144.2 million or 1.2per cent from budget; and, ● expense is forecast to be up $48.4 million or 0.4per cent from budget. As a result, a deficit of $127.8 million is forecast on a pre-transfer basis. A transfer of $135.0 million from the Growth and Financial Security Fund (GFSF) yields a GRF surplus forecast of $7.2 million. 2013-14 GRF 3rd Quarter Financial Overview Budget Mid-Year 3rd Quarter Change from Estimate Projection Forecast Budget Mid-Year (millions of dollars) Revenue ) ) Expense Pre-Transfer Surplus (Deficit) Transfer (to) GFSF ) ) - Transfer from GFSF - - Net Transfer from (to) GFSF ) ) GRF Surplus ) ) GFSF Opening Balance * - Net Transfer from (to) GRF ) ) ) GFSF Balance ) ) GFSF Balance - Security ) ) GFSF Balance - Growth ) ) Government Debt ) - * Mid-Year Projection and 3rd Quarter Forecast of 2013-14 opening balance incorporate 2012-13 actual transfers to the GFSF and reflect actual 2013-14 opening balance of $666.3M. The transfer of $135.0 million from the Growth and Financial Security Fund will leave a balance of $531.3 million in the GFSF at the end of 2013-14. Government general public debt is forecast to be $3.8 billion at the end of 2013-14, down $2.8 million from budget. 2013-14 3rd Quarter Financial Report| GRF Update3 REVENUE UPDATE The 2013-14 Budget estimated GRF revenue at $11,607.3 million. At mid-year, GRF revenue was projected to decrease $33.9 million, largely as a result of lower potash revenue. At third quarter, GRF revenue is forecast to decrease $110.3 million from the mid-year projection, primarily due to lower oil and potash forecasts. In total, GRF revenue is forecast to be $11,463.1 million, a decrease of $144.2 million (1.2 per cent) from budget. Revenue Reconciliation (millions of dollars) Budget Estimate $ Mid-Year Total Change - 33.9 Mid-Year Projection 3rd Quarter Changes Oil - 73.7 Potash - 71.9 Resource Surcharge - 25.0 Crown Land Sales + 39.9 Other net changes + 20.4 3rd Quarter Total Change - 110.3 Total Change Budget to 3rd Quarter - 144.2 3rd Quarter Forecast $ Oil revenue is forecast to decrease $73.7 million from mid-year, primarily due to a lower average West Texas Intermediate (WTI) oil price forecast and a larger light-heavy differential, partially offset by a lower exchange rate forecast. At third quarter, the average 2013-14 WTI oil price is forecast at US$98.13 per barrel, down from the mid-year projection of US$99.78 per barrel. The light-heavy differential forecast has increased from 16.4 per cent at mid-year to 19.9 per cent at third quarter. These negative impacts on oil revenue are partially offset by a lower exchange rate forecast, from 97.0 US cents at mid-year to 95.3 US cents at third quarter. Potash revenue is forecast to decrease $71.9 million from mid-year primarily due to a lower average price forecast.The current potash forecast includes a 2013-14 average price of US$325 per KCl tonne (C$560 per K2O tonne), down from the mid-year projection of US$348 (C$589). In addition, lower forecasts for oil and potash sales values have resulted in a $25.0 million decline in the Resource Surcharge at third quarter. Crown land sales revenue is $39.9 million higher than mid-year, reflecting higher-than-expected interest in the final two sales of the fiscal year. All other GRF revenue is forecast to increase a combined $20.4 million from mid-year, largely due to a $16.5 million increase in Individual Income Tax resulting from stronger-than-expected personal income growth in 2013. 42013-14 3rd Quarter Financial Report| GRF Update EXPENSE UPDATE The 2013-14 Budget estimated GRF expense at $11,542.5 million. At mid-year, GRF expense was projected to increase $8.1 million as expense reductions across executive government almost entirely offset spending increases at the Ministry of Government Relations (disaster assistance) and the Ministry of Social Services (disability programs and initiatives). Savings identified at mid-year continue to hold.Most ministries, agencies and legislative office are forecast to be below budget in 2013-14. Expense Reconciliation (millions of dollars) Budget Estimate $ Mid-Year Total Change + 8.1 Mid-Year Projection 3rd Quarter Changes Finance + 17.2 Water Security Agency + 17.0 Highways and Infrastructure + 12.8 Government Relations + 6.8 Public Service Pensions and Benefits + 2.4 Other net changes - 15.9 3rd Quarter Total Change + 40.3 Total Change Budget to 3rd Quarter + 48.4 3rd Quarter Forecast $ However, emerging pressures are forecast to result in a $40.3 million increase in government expense since mid-year. In total, GRF expense is forecast to be $11,590.9 million in 2013-14, an increase of $48.4 million (0.4 per cent) from budget. Expense increases since the Mid-Year Report have occurred in the following five areas. ● Finance is up $17.2 million from mid-year, primarily due to higher-than-budgeted Research and Development Tax Credit costs for the 2012 tax year. ● Water Security Agency is up $17.0 million from mid-year to fund existing commitments and enhancements to the Emergency Flood Damage Reduction Program. ● Highways and Infrastructure is up $12.8 million from mid-year due to higher-than-budgeted road maintenance costs related to snow removal and ice control on provincial highways. ● Government Relations is up $6.8 million from mid-year, primarily due to higher gaming agreement payments related to increased casino profits in 2012-13 and additional claims under the Provincial Disaster Assistance Program. ● Finance – Public Service Pensions and Benefits is up $2.4 million from mid-year, primarily due to increases resulting from the recent Collective Bargaining Agreement. 2013-14 3rd Quarter Financial Report| GRF Update5 DEBT UPDATE The GRF borrows for government and Crown corporations.Public debt is composed of gross debt less sinking funds. Government general public debt at March 31, 2014 is currently forecast to be $3.8 billion, virtually unchanged from budget and mid-year. Crown corporations are responsible for the principal and interest payments on their debt.Crown corporation debt is incurred in the normal course of business, primarily for investment in infrastructure and business development initiatives which provide revenue streams to service the debt. GRF Debt 2013-14 Budget Mid-Year 3rd Quarter Change from Debt as at March 31 Estimate Projection Forecast Budget Mid-Year (millions of dollars) GRF Government General Public Debt ) - GRF Crown Corporation Public Debt Crown Corporation General Government Business Enterprise Specific ) GRF Crown Corporation Public Debt GRF Public Debt Guaranteed Debt Crown corporation debt is divided into two components: Crown corporation general debt and Government business enterprise (GBE) specific debt. Crown corporation general public debt is forecast to be $768.7 million, an increase of $37.5 million from budget and an increase of $110.2 million from mid-year.GBE specific public debt is forecast to be $5.7 billion, an increase of $210.1 million from budget and a decrease of $20.8 million from mid-year. Taken together, Crown corporation public debt is currently forecast to be $6.5 billion, an increase of $247.6 million from budget and an increase of $89.4 million from mid-year, mainly for SaskPower. 62013-14 3rd Quarter Financial Report| GRF Update 2013-14 THIRD QUARTER FINANCIAL REPORT GENERAL REVENUE FUND Schedule of Revenue Schedule of Expense Schedule of Debt 2013-14 3rd Quarter Financial Report| GRF Update7 2013-14 Third Quarter Financial Report Province of Saskatchewan General Revenue Fund Schedule of Revenue Budget Mid-Year 3rd Quarter Change from Estimate Projection Forecast Budget Mid-Year (thousands of dollars) Corporation Income Fuel ) ) Individual Income Provincial Sales ) - Tobacco ) ) Other Taxes ) Crown Land Sales ) Natural Gas Oil ) Potash ) ) Resource Surcharge ) ) Other Non-Renewable Resources ) ) Crown Investments Corporation of Saskatchewan - - - Special Dividend - Saskatchewan Liquor and Gaming Authority ) - Other Enterprises and Funds ) ) Transfers from Crown Entities ) ) Fines, Forfeits and Penalties Investment Income Motor Vehicle Fees Other Licences and Permits Sales, Services and Service Fees ) ) Transfers from Other Governments Other - - Other Revenue Own-Source Revenue ) ) Canada Health Transfer - Canada Social Transfer - Other ) ) Transfers from the Government of Canada ) ) Revenue ) ) 82013-14 3rd Quarter Financial Report| GRF Update 2013-14 Third Quarter Financial Report Province of Saskatchewan General Revenue Fund Schedule of Expense Budget Mid-Year 3rd Quarter Change from Estimate Projection Forecast Budget Mid-Year (thousands of dollars) Ministries and Agencies Advanced Education ) - Agriculture ) - Central Services ) - Economy ) - Education ) ) - Teachers' Pensions and Benefits ) ) Environment ) - Executive Council ) - Finance - Public Service Pensions and Benefits Finance Debt Servicing ) ) Government Relations Health ) - Highways and Infrastructure Innovation Saskatchewan ) - Justice - - Labour Relations and Workplace Safety ) ) Parks, Culture and Sport ) ) Saskatchewan Research Council - - SaskBuilds Corporation ) - Social Services - Water Security Agency Legislative Assembly and its Officers Advocate for Children and Youth - Chief Electoral Officer ) ) Conflict of Interest Commissioner - - Information and Privacy Commissioner ) ) Legislative Assembly ) ) Ombudsman - - Provincial Auditor - - Expense 2013-14 3rd Quarter Financial Report| GRF Update9 2013-14 Third Quarter Financial Report Province of Saskatchewan General Revenue Fund Schedule of Debt 2013-14 Budget Mid-Year 3rd Quarter Change from Debt as at March 31 Estimate Projection Forecast Budget Mid-Year (thousands of dollars) Government General Public Debt ) - Crown Corporation General Public Debt Information Services Corporation of Saskatchewan - - ) - Municipal Financing Corporation of Saskatchewan Saskatchewan Housing Corporation ) - Saskatchewan Opportunities Corporation ) - Saskatchewan Power Corporation ) - Saskatchewan Telecommunications Holding Corporation Saskatchewan Water Corporation ) SaskEnergy Incorporated ) ) Crown Corporation General Public Debt Government Business Enterprise Specific Public Debt Municipal Financing Corporation of Saskatchewan ) ) Saskatchewan Gaming Corporation - - Saskatchewan Liquor and Gaming Authority - - Saskatchewan Power Corporation - Saskatchewan Telecommunications Holding Corporation Saskatchewan Water Corporation - ) SaskEnergy Incorporated Government Business Enterprise Specific Public Debt ) Public Debt Public Debt by Category Government General Gross Debt - Government General Sinking Funds ) - Government General Public Debt ) - Crown Corporation Gross Debt Crown Corporation Sinking Funds ) Crown Corporation Public Debt Public Debt Guaranteed Debt 102013-14 3rd Quarter Financial Report| GRF Update The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN BUDGET UPDATE 13-14 3RD QUARTER FINANCIAL REPORT
